—In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Corrado, J.H.O.), dated September 9, 1998, as, after a nonjury trial, granted the plaintiff a divorce and dismissed his counterclaims.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
*403In this long-term marriage, the plaintiff established her entitlement to a divorce on the ground of cruel and inhuman treatment (see, Domestic Relations Law § 170 [1]; Brady v Brady, 64 NY2d 339). The defendant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Florio and H. Miller, JJ., concur.